             Case 3:21-cv-01203-JBA Document 7 Filed 09/10/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT

                                 )
MATTHEW WITTMAN and CAROL        )
WITTMAN,                         )
                                 ) CIVIL ACTION NO. 3:21-cv-01203
             Plaintiffs,         )
                                 )
v.                               )
                                 )
ALEXANDER LEUTE, INTENSE MOVERS, )
INC., and WILLIAM R. LEUTE III   )
                                 ) SEPTEMBER 10, 2021
             Defendants.         )
                                 )

                                            APPEARANCE

          To the Clerk of this court and all parties of record:

          Please enter my appearance as counsel in this case for plaintiffs Matthew Wittman and

Carol Wittman.

                                                 Respectfully submitted,


                                                 By:      /s/Adam B. Marks
                                                       Adam B. Marks, Esq. (ct28787)
                                                       UPDIKE, KELLY & SPELLACY, P.C.
                                                       100 Pearl Street, P.O. Box 231277
                                                       Hartford, CT 06123-1277
                                                       Telephone: 860-548-2600
                                                       Facsimile: 860-548-2680
                                                       Email: amarks@uks.com




3361565
